Per Curiam.

An official referee has reported that the charges of misconduct set forth in the petition have been established by the petitioner. He pointed out, however, that there were mitigating circumstances. Although the evidence fully sustains the charges, we agree with the official referee that there were mitigating circumstances which warrant the conclusion that a censure is sufficient punishment.
The respondent should be censured.
Martin, P. J., G-lennon, Dore, Cohn and Van Yoorhis, JJ., concur.
Respondent censured.